Citation Nr: 0016450	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  99-01 246	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
Board of Veterans' Appeals (Board) decision, which denied 
basic eligibility for Department of Veterans Affairs (VA) 
death benefits.  


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



FINDINGS OF FACT

1. The service department has certified that the moving 
party's father had no qualifying active military service.

2. The moving party has failed to identify a Board decision, 
for which a claim of CUE may arise.  

CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable Department 
of Veterans Affairs file number; and the date of the Board 
of Veterans' Appeals decision to which the motion relates.  
If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  38 C.F.R. § 20.1404(a) (1999).

In the instant case, the moving party has identified only 
the date of the denial of the motion for reconsideration, 
dated on January 22, 1999.  An order denying a motion for 
reconsideration is not a decision of the Board.  Mayer v. 
Brown, 37 F.3d 618 (Fed. Cir. 1994).   Accordingly, it is 
not subject to revision based on an assertion of clear and 
unmistakable error.  38 C.F.R. § 20.1400 (1999).  Because 
the moving party's motion fails to comply with the 
requirements set forth in 38 C.F.R. § 20.1404(a) (1999), the 
motion is dismissed without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
1999); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This 
dismissal under 38 C.F.R. § 20.1404(a) (1999) is not a final 
decision of the Board.  38 C.F.R. § 20.1409(b) (1999).  This 
dismissal removes your motion from the Board's docket, but 
you may refile the motion at a later date if you wish.



